
	

113 HR 2683 IH: IRS Equal Treatment Act of 2013
U.S. House of Representatives
2013-07-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2683
		IN THE HOUSE OF REPRESENTATIVES
		
			July 11, 2013
			Mr. Griffin of
			 Arkansas (for himself, Mr. Brady of
			 Texas, Mr. Tiberi,
			 Mr. Reichert,
			 Mr. Roskam,
			 Mr. Young of Indiana, and
			 Mr. Reed) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to impose
		  recordkeeping requirements on the Internal Revenue Service to substantiate
		  costs incurred in carrying out its responsibilities.
	
	
		1.Short titleThis Act may be cited as the
			 IRS Equal Treatment Act of
			 2013.
		2.Imposition of
			 recordkeeping requirements on the Internal Revenue Service to substantiate
			 costs incurred in carrying out its responsibilities
			(a)In
			 generalSection 7804 of the
			 Internal Revenue Code of 1986 is amended by adding at the end the
			 following:
				
					(d)Substantiation
				required
						(1)In
				generalWith respect to incurring any expense in the course of
				carrying out official duties and responsibilities, each officer and employee of
				the Internal Revenue Service shall substantiate by adequate records or by
				sufficient evidence corroborating the officer’s or employee’s own
				statement—
							(A)the amount of such
				expense or other item,
							(B)the time and place
				of any travel, entertainment, amusement, recreation, or use of any facility or
				property,
							(C)the business
				purpose of such expense or other item, and
							(D)the business
				relationship to the Internal Revenue Service of persons entertained or using
				the facility or property.
							(2)Joint and
				several liability for failure to meet recordkeeping requirement
							(A)In
				generalAny officer or employee of the United States who fails to
				meet the requirements of section 7804(d), and any officer or employee of the
				United States who authorized the program, project, or activity in which an
				officer or employee fails to meet the requirements of section 7804(d), shall be
				jointly and severally liable for all expenses with respect to which such
				requirements were not met.
							(B)Burden of
				proofIf the officer and
				employee of the Internal Revenue Service provides credible evidence with
				respect to any factual issue relevant to ascertaining the liability of the
				officer or employee for any failure described in paragraph (1), the Secretary
				shall have the burden of proof with respect to such issue.
							(3)RegulationsThe
				Secretary may by regulations provide that some or all of the requirements of
				the preceding sentence shall not apply in the case of an expense which does not
				exceed an amount prescribed pursuant to such regulations. Such regulations
				shall be substantially similar to the regulations under section 274(d).
						(4)Qualified
				nonpersonal use of vehicleThis subsection shall not apply to any
				qualified nonpersonal use vehicle (as defined in section
				274(i)).
						.
			(b)Annual audit of
			 recordsSubsection (d) of section 7803 of such Code is amended by
			 striking and at the end of subparagraph (F), by striking the
			 period at the end of subparagraph (G) and inserting ; and, and
			 inserting after subparagraph (G) the following:
				
					(H)a review of the expense substantiation
				records required by section
				7804(d).
					.
			(c)Effective
			 dateThe amendments made by this section shall apply with respect
			 to expenses incurred and items procured after 90 days after the date of the
			 enactment of this Act.
			
